 

EXHIBIT 10.7 

  

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of September, 2012, among Redwood
Residential Acquisition Corporation, a Delaware corporation (“Assignor”),
Sequoia Residential Funding, Inc., a Delaware corporation (“Depositor”),
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, a federal
savings bank, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee” or the “Assignee”) under a Pooling and Servicing
Agreement dated as of September 1, 2012 (the “Pooling and Servicing Agreement”),
and Flagstar Capital Markets Corporation, a Delaware corporation (“Flagstar”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of May 23, 2011, between
Assignor and Flagstar (the “Purchase Agreement”) as modified or supplemented by
this Agreement. Unless otherwise specified herein, capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement and Assignee hereby accepts such assignment from
Depositor.

 

3.          Flagstar hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Flagstar as of the date hereof that:

  

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 



 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Flagstar with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Flagstar that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Flagstar that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.          Flagstar warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Flagstar is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Flagstar has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Flagstar’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Flagstar’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Flagstar is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Flagstar or its property is subject. The execution,
delivery and performance by Flagstar of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Flagstar. This Agreement has been duly
executed and delivered by Flagstar and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of Flagstar enforceable against Flagstar in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Flagstar in connection with the execution, delivery or performance by
Flagstar of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Flagstar Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Flagstar hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Flagstar
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
Flagstar shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and Flagstar had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Flagstar agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)  

Repurchase and Substitution 


 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

5

 

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of Flagstar,

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention : Product Development Department

 

with a copy to

 

Legal Department at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

 

7

 

 

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-4

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Flagstar may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Flagstar, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Flagstar pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Flagstar hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. Flagstar hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Flagstar hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Flagstar shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

21.         Flagstar acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, Flagstar shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. Flagstar hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2012-4” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify Flagstar in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. Flagstar
shall have no liability for (i) the Rule 17g-5 Information Provider’s failure to
post information provided by it in accordance with the terms of this Agreement
or (ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 22
prohibit or restrict oral or written communications, or providing information,
between Flagstar, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to Flagstar or (ii) such Rating Agency’s or NRSRO’s evaluation of
Flagstar’s operations in general; provided, however, that Flagstar shall not
provide any information relating to the Mortgage Loans to such Rating Agency or
NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor         By: /s/ John Isbrandtsen   Name: John
Isbrandtsen    Title: Authorized Officer         SEQUOIA RESIDENTIAL FUNDING,
INC.   Depositor         By: /s/ John Isbrandtsen    Name: John Isbrandtsen    
Title: Authorized Officer          Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee         By: /s/
Jeffrey R. Everhart   Name: Jeffrey R. Everhart    Title: AVP         FLAGSTAR
CAPITAL MARKETS CORPORATION         By: /s/ Stanley O. Jursek   Name: Stanley O.
Jursek    Title: SVP

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby    Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – Flagstar Capital
(SEMT 2012-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

12

 

 

Primary Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing Advance
Methodology   Originator   Loan Group   Loan Number   Amortization Type   Lien
Position   HELOC Indicator   Loan Purpose   Cash Out Amount 1000383   0.002500  
        1008498       503281299   1   1   0   3     1000383   0.002500          
1008498       503293777   1   1   0   9     1000383   0.002500           1008498
      503397233   1   1   0   9     1000383   0.002500           1008498      
503399099   1   1   0   9     1000383   0.002500           1008498      
503408630   1   1   0   9     1000383   0.002500           1008498      
503423103   1   1   0   9     1000383   0.002500           1008498      
503431227   1   1   0   3     1000383   0.002500           1008498      
503440157   1   1   0   9     1000383   0.002500           1008498      
503465940   1   1   0   9     1000383   0.002500           1008498      
503470981   1   1   0   9     1000383   0.002500           1008498      
503475609   1   1   0   3     1000383   0.002500           1008498      
503477657   1   1   0   7     1000383   0.002500           1008498      
503481383   1   1   0   3     1000383   0.002500           1008498      
503481770   1   1   0   7     1000383   0.002500           1008498      
503482824   1   1   0   9     1000383   0.002500           1008498      
503483695   1   1   0   9     1000383   0.002500           1008498      
503486606   1   1   0   7     1000383   0.002500           1008498      
503496904   1   1   0   7     1000383   0.002500           1008498      
503500466   1   1   0   9     1000383   0.002500           1008498      
503502635   1   1   0   7     1000383   0.002500           1008498      
503502640   1   1   0   9     1000383   0.002500           1008498      
503502709   1   1   0   3     1000383   0.002500           1008498      
503503129   1   1   0   9     1000383   0.002500           1008498      
503504901   1   1   0   7     1000383   0.002500           1008498      
503505554   1   1   0   7     1000383   0.002500           1008498      
503510454   1   1   0   3     1000383   0.002500           1008498      
503511836   1   1   0   9     1000383   0.002500           1008498      
503514146   1   1   0   7     1000383   0.002500           1008498      
503516842   1   1   0   7     1000383   0.002500           1008498      
503517308   1   1   0   9     1000383   0.002500           1008498      
503518784   1   1   0   9     1000383   0.002500           1008498      
503519978   1   1   0   7     1000383   0.002500           1008498      
503524416   1   1   0   7     1000383   0.002500           1008498      
503529560   1   1   0   7     1000383   0.002500           1008498      
503539010   1   1   0   7     1000383   0.002500           1008498      
503540128   1   1   0   3     1000383   0.002500           1008498      
503541463   1   1   0   7     1000383    0.002500              1008498        
503549382    1    1    0    7     

 

13

 

 

Total Origination and
Discount Points   Covered/High Cost
Loan Indicator   Relocation Loan
Indicator   Broker Indicator   Channel   Escrow Indicator   Senior Loan
Amount(s)   Loan Type of Most
Senior Lien   Hybrid Period of
Most Senior Lien (in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien                 5   0   0               0.00                  
  5   0   0               0.00                     2   0   0               0.00
                    2   4   0               0.00                     2   4   0  
            117750.00                     5   0   0               0.00          
          5   0   0               0.00                     5   4   0            
  0.00                     5   0   0               0.00                     2  
4   0               0.00                     5   4   0               0.00      
              1   0   0               0.00                     2   4   0        
      0.00                     5   4   0               0.00                    
5   4   0               0.00                     2   0   0               0.00  
                  5   4   0               0.00                     1   4   0    
          0.00                     2   0   0               0.00                
    5   0   0               0.00                     1   4   0              
0.00                     5   4   0               0.00                     5   0
  0               400000.00                     5   4   0               0.00    
                5   0   0               0.00                     5   0   0      
        0.00                     2   0   0               0.00                  
  2   4   0               0.00                     5   0   0               0.00
                    5   4   0               0.00                     5   0   0  
            0.00                     5   0   0               0.00              
      5   0   0               0.00                     2   0   0              
0.00                     5   0   0               0.00                     2   4
  0               0.00                     2   0   0               0.00         
               5    4    0                   0.00     

 

14

 

 

Origination Date   Original Loan
Amount   Original Interest
Rate   Original
Amortization Term   Original Term to
Maturity   First Payment
Date
of Loan   Interest Type
Indicator   Original Interest
Only Term   Buy Down Period   HELOC Draw
Period   Current Loan
Amount   Current Interest
Rate 20120516   614000.00   0.046250   360   360   20120701   1   0   0      
611619.77   0.046250 20120522   715000.00   0.045000   360   360   20120701   1
  0   0       697052.03   0.045000 20120611   1657000.00   0.043750   360   360
  20120801   1   0   0       1652527.83   0.043750 20120227   440000.00  
0.038750   180   180   20120401   1   0   0       427811.93   0.038750 20120531
  860000.00   0.047500   360   360   20120801   1   0   0       857831.71  
0.047500 20120501   1400000.00   0.046250   360   360   20120701   1   0   0    
  1394572.77   0.046250 20120301   852000.00   0.040000   180   180   20120501  
1   0   0       833973.97   0.040000 20120410   445500.00   0.042500   180   180
  20120601   1   0   0       438198.52   0.042500 20120509   484000.00  
0.047500   360   360   20120701   1   0   0       482038.70   0.047500 20120523
  472500.00   0.046250   360   360   20120701   1   0   0       470668.31  
0.046250 20120629   715000.00   0.037500   180   180   20120801   1   0   0    
  709060.21   0.037500 20120522   556000.00   0.047500   360   360   20120701  
1   0   0       553893.09   0.047500 20120606   999000.00   0.045000   360   360
  20120801   1   0   0       996262.37   0.045000 20120503   995000.00  
0.048750   360   360   20120701   1   0   0       991314.78   0.048750 20120507
  760000.00   0.047500   360   360   20120701   1   0   0       756112.13  
0.047500 20120511   787000.00   0.036250   180   180   20120701   1   0   0    
  773105.26   0.036250 20120522   1162500.00   0.048750   360   360   20120701  
1   0   0       1158194.38   0.048750 20120615   614000.00   0.042500   360  
360   20120801   1   0   0       612001.91   0.042500 20120522   705000.00  
0.041250   360   360   20120701   1   0   0       702009.72   0.041250 20120601
  663000.00   0.048750   360   360   20120701   1   0   0       660544.42  
0.048750 20120623   883000.00   0.045000   360   360   20120801   1   0   0    
  880670.08   0.045000 20120510   1085000.00   0.043750   360   360   20120701  
1   0   0       1080599.43   0.043750 20120516   721000.00   0.047500   360  
360   20120701   1   0   0       718267.85   0.047500 20120516   592000.00  
0.043750   360   360   20120701   1   0   0       588192.39   0.043750 20120503
  796000.00   0.046250   360   360   20120701   1   0   0       792913.79  
0.046250 20120601   999000.00   0.045000   360   360   20120801   1   0   0    
  996363.99   0.045000 20120618   650000.00   0.041250   360   360   20120801  
1   0   0       646990.40   0.041250 20120523   593600.00   0.043750   360   360
  20120701   1   0   0       587745.00   0.043750 20120514   850000.00  
0.045000   360   360   20120701   1   0   0       846629.40   0.045000 20120608
  1139000.00   0.045000   360   360   20120801   1   0   0       1135994.58  
0.045000 20120607   800000.00   0.038750   180   180   20120801   1   0   0    
  793421.02   0.038750 20120522   680000.00   0.045000   360   360   20120701  
1   0   0       677303.53   0.045000 20120525   880000.00   0.043750   360   360
  20120701   1   0   0       876430.89   0.043750 20120517   540000.00  
0.040000   360   360   20120701   1   0   0       537658.09   0.040000 20120601
  840000.00   0.047500   360   360   20120801   1   0   0       837882.14  
0.047500 20120614   875000.00   0.040000   360   360   20120801   1   0   0    
  872474.24   0.040000 20120618   1087500.00   0.043750   360   360   20120801  
1   0   0       1084564.89   0.043750 20120601    680000.00    0.047500    360
   360    20120801    1    0    0         678107.49    0.047500

 

15

 

 

Current Payment
Amount Due   Interest Paid
Through Date   Current Payment
Status   Index Type   ARM Look-back
Days   Gross Margin   ARM Round Flag   ARM Round Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent Interest
Rate Reset Period 3156.82   20120901   0   0                                
3622.80   20120901   0   0                                 8273.16   20120901  
0   0                                 3227.13   20120901   0   0                
                4486.17   20120901   0   0                                
7197.95   20120901   0   0                                 6302.14   20120901  
0   0                                 3351.40   20120901   0   0                
                2524.77   20120901   0   0                                
2429.31   20120901   0   0                                 5199.64   20120901  
0   0                                 2900.36   20120901   0   0                
                5061.79   20120901   0   0                                
5265.62   20120901   0   0                                 3964.52   20120901  
0   0                                 5674.56   20120901   0   0                
                6152.05   20120901   0   0                                
3020.51   20120901   0   0                                 3416.78   20120901  
0   0                                 3508.65   20120901   0   0                
                4474.03   20120901   0   0                                
5417.25   20120901   0   0                                 3761.08   20120901  
0   0                                 2955.77   20120901   0   0                
                4092.55   20120901   0   0                                
5061.79   20120901   0   0                                 3150.22   20120901  
0   0                                 2963.76   20120901   0   0                
                4306.83   20120901   0   0                                
5771.15   20120901   0   0                                 5867.52   20120901  
0   0                                 3445.46   20120901   0   0                
                4393.71   20120901   0   0                                
2578.04   20120901   0   0                                 4381.84   20120901  
0   0                                 4177.38   20120901   0   0                
                5429.73   20120901   0   0                                
3547.20    20120901    0    0                                        

  

16

 

 

Subsequent Interest
Rate Cap (Change
Down)   Subsequent Interest
Rate Cap (Change
Up)   Lifetime Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization Limit   Initial Negative
Amortization Recast
Period   Subsequent
Negative
Amortization Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
    

  

17

 

 

Subsequent
Minimum Payment
Reset Period   Option ARM
Indicator   Options at Recast   Initial Minimum
Payment   Current Minimum
Payment   Prepayment Penalty
Calculation   Prepayment Penalty
Type   Prepayment Penalty
Total Term   Prepayment Penalty
Hard Term   Primary Borrower
ID   Number of
Mortgaged
Properties   Total Number of
Borrowers                             0       340   2                          
      0       35   1                                 0       144   1            
                    0       83   1                                 0       11  
1                                 0       257   2                              
  0       235   2                                 0       216   1              
                  0       346   1                                 0       179  
2                                 0       34   2                                
0       297   2                                 0       24   1                  
              0       365   3                                 0       359   1  
                              0       203   1                                 0
      88   1                                 0       139   4                    
            0       48   1                                 0       209   2      
                          0       158   1                                 0    
  299   1                                 0       342   1                      
          0       206   2                                 0       290   3      
                          0       334   1                                 0    
  80   1                                 0       327   2                        
        0       79   2                                 0       353   2          
                      0       86   1                                 0       182
  1                                 0       289   2                            
    0       252   1                                 0       273   2            
                    0       229   1                                 0       81  
1                                        0         246    1     

  

18

 

 

Self-employment
Flag   Current ‘Other’
Monthly Payment   Length of
Employment:
Borrower   Length of
Employment: Co-
Borrower   Years in Home   FICO Model Used   Most Recent
FICO
Date   Primary Wage
Earner Original
FICO: Equifax   Primary Wage
Earner Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian 0       10       1.75   1                         1       3  
21.5   0.5   1                         0       10.5   9.25   1.75   1          
              0       1   7   21   1   8/3/2012                     0       4.5
  0   5.5   1                         1       13   28   13   1                  
      1       40   38   12   1   8/3/2012                     0       0   5   13
  1                         0       0   12   6   1                         1    
  6       5   1                         0       3.25   0   9   1                
        0       4   6   0   1                         1       5.25       14   1
                        1       7   7   0   1                         1       10
  0   7   1                         1       7.25       7   1                    
    0       3   0.75   0   1                         0       34       0   1    
                    1       14.25   14.25   18   1                         0    
  23   0   0   1                         1       14       8   1                
        1       16.75       15.25   1                         0       4       3
  1                         0       8       0   1                         0    
  9       0   1                         1       15   15   18   1                
        0       13       20   1                         1       14   10   0   1
                        0       13   15   0   1                         0      
7   0   8   1                         0       2.5   0   1   1                  
      0       1.25   0   0   1                         1       21   0   0   1  
                      1       11.5   0   0   1                         1       3
  0   0   1                         0       1.75   0   1.25   1                
        0       16.75       0   1                         1         13    0    0
   1                              

  

19

 

 

Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary Borrower
FICO   Most Recent
Primary Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower   VantageScore: Co-
Borrower   Most Recent
VantageScore
Method   VantageScore Date   Credit Report:
Longest Trade Line   Credit Report:
Maximum Trade
Line   Credit Report:
Number of Trade
Lines     702                                             775                  
                          758                                             784  
784                                         738                                
            735                                             811   812          
                              794                                            
764                                             736                            
                771                                             799            
                                728                                            
808                                             756                            
                731                                             800            
                                756                                            
712                                             792                            
                768                                             721            
                                801                                            
738                                             794                            
                780                                             783            
                                756                                            
804                                             756                            
                775                                             805            
                                763                                            
757                                             745                            
                761                                             739            
                                 780                                           
      

 

20

 

 

Credit Line Usage
Ratio   Most Recent 12-
month Pay History   Months Bankruptcy   Months Foreclosure   Primary Borrower
Wage Income   Co-Borrower
Wage
Income   Primary Borrower
Other Income   Co-Borrower
Other
Income   All Borrower Wage
Income   All Borrower Total
Income   4506-T Indicator   Borrower Income
Verification Level     000000000000           11821.33       833.33      
11821.33   12654.66   1   5     000000000000           20833.34   3973.08   0.00
  0.00   24806.42   24806.42   1   4     000000000000           31250.00  
34583.33   0.00   0.00   65833.33   65833.33   1   5     000000000000          
7800.00   2824.00   679.00   0.00   10624.00   11303.00   1   5     000000000000
          11900.00   0.00   0.00   0.00   11900.00   11900.00   1   5    
000000000000           36135.16   3000.00   82532.83   0.00   39135.16  
121667.99   1   5     000000000000           29215.00   29215.00   0.00   0.00  
58430.00   58430.00   1   4     000000000000           6337.75   6048.44   0.00
  0.00   12386.19   12386.19   1   5     000000000000           19180.44   0.00
  0.00   0.00   19180.44   19180.44   1   5     000000000000           28455.83
      0.00       28455.83   28455.83   1   5     000000000000           2326.80
  0.00   15307.25   709.67   2326.80   18343.72   1   5     000000000000        
  9801.92   1538.46   4006.48   8928.58   11340.38   24275.44   1   5    
000000000000           55949.82       0.00       55949.82   55949.82   1   5    
000000000000           10656.54   15563.08   0.00   0.00   26219.62   26219.62  
1   4     000000000000           8942.96   0.00   7821.97   0.00   8942.96  
16764.93   1   4     000000000000           15366.00       1485.08      
15366.00   16851.08   1   4     000000000000           16250.00   5004.55   0.00
  0.00   21254.55   21254.55   1   5     000000000000           15782.16      
0.00       15782.16   15782.16   1   5     000000000000           10517.16  
2000.00   285.50   0.00   12517.16   12802.66   1   5     000000000000          
58187.33   0.00   0.00   0.00   58187.33   58187.33   1   5     000000000000    
      23677.10       0.00       23677.10   23677.10   1   5     000000000000    
      17180.67       0.00       17180.67   17180.67   1   5     000000000000    
      0.00       23036.44       0.00   23036.44   1   5     000000000000        
  4239.24       33845.63       4239.24   38084.87   1   5     000000000000      
    27083.34       16177.00       27083.34   43260.34   1   5     000000000000  
        3145.00   0.00   17084.00   0.00   3145.00   20229.00   1   4    
000000000000           14906.17       0.00       14906.17   14906.17   1   5    
000000000000           20297.21   1667.00   0.00   0.00   21964.21   21964.21  
1   4     000000000000           4565.59   9693.68   1333.00   0.00   14259.27  
15592.27   1   5     000000000000           25954.88   0.00   0.00   0.00  
25954.88   25954.88   1   5     000000000000           29166.67   0.00   0.00  
0.00   29166.67   29166.67   1   5     000000000000           20292.50   0.00  
0.00   0.00   20292.50   20292.50   1   5     000000000000           40027.29  
0.00   0.00   0.00   40027.29   40027.29   1   5     000000000000          
23201.03   0.00   0.00   0.00   23201.03   23201.03   1   5     000000000000    
      9816.75   0.00   41854.41   0.00   9816.75   51671.16   1   4    
000000000000           12499.99   0.00   0.00   0.00   12499.99   12499.99   1  
5     000000000000           29199.67       0.00       29199.67   29199.67   1  
5      000000000000              21890.66    0.00    0.00    0.00    21890.66   
21890.66    1    4

 

21

 

 

Co-Borrower
Income Verification   Borrower
Employment
Verification   Co-Borrower
Employment
Verification   Borrower Asset
Verification   Co-Borrower Asset
Verification   Liquid / Cash
Reserves   Monthly Debt All
Borrowers   Originator DTI   Fully Indexed
Rate   Qualification
Method   Percentage of Down
Payment from
Borrower Own
Funds   City     3       4       56848.60   5588.30   0.4416              
PENRYN     3       4       121941.02   8521.01   0.3435               HOUSTON  
  3       4       398608.99   12830.92   0.1949               SANTA MONICA     3
      4       522531.04   3919.95   0.3468               PERRYVILLE     3      
4       3000840.39   6652.10   0.5590               NEWTON CENTER     3       4
      1329735.37   17556.69   0.1443               REDONDO BEACH     3       4  
    250481.88   8309.56   0.1422               HUNTINGTON BEACH     3       4  
    75928.96   5210.87   0.4207               HUNT     3       4       122941.52
  3465.91   0.1807               SCOTTSDALE     3       4       39118.09  
8041.62   0.2826               HOUSTON     3       4       43453.06   7977.57  
0.4349               DENVER     3       4       147224.96   6872.38   0.2831    
      100   PORTLAND     3       4       284211.25   10361.91   0.1852          
    GREAT RIVER     3       4       120886.00   11090.90   0.4230          
65.3188   PASADENA     3       4       35610.07   7260.89   0.4331              
FULLERTON     3       4       1115637.00   7240.91   0.4297               WALNUT
    3       4       70427.57   8827.01   0.4153           100   PORTLAND     3  
    4       107945.17   7264.53   0.4603           100   SCOTTSDALE     3      
4       485288.88   5702.30   0.4454               LOS ANGELES     3       4    
  506343.48   9373.98   0.1611           100   BRIGHTON     3       4      
560307.14   8066.79   0.3407               FRANKLIN     3       4      
130891.35   7315.53   0.4258               LOS ANGELES     3       4      
848622.76   8207.88   0.3563               STUDIO CITY     3       4      
62961.38   8843.31   0.2322           100   CARROLLTON     3       4      
170038.90   12930.52   0.2989           100   PALOS VERDES ESTATES     3       4
      238811.54   8164.42   0.4036               ARCADIA     3       4      
839752.00   4261.67   0.2859               PARADISE VALLEY     3       4      
479063.98   5045.18   0.2297           100   BEND     3       4       412983.03
  6690.64   0.4291           100   NEWPORT BEACH     3       4       126988.26  
8567.71   0.3301               PALO ALTO     3       4       379521.86   9345.00
  0.3204               AUSTIN     3       4       446683.56   4531.32   0.2233  
        100   CRANBERRY TWP     3       4       696454.68   12940.82   0.3233  
        100   ARCADIA     3       4       97964.03   6375.64   0.2748          
100   LEANDER     3       4       463306.14   8685.92   0.1681           100  
NEWPORT BEACH     3       4       78067.00   5328.75   0.4263              
MERCER ISLAND     3       4       264726.46   11145.51   0.3817           100  
LOS GATOS      3         4         181288.75    7420.93    0.3390             
100    SCOTTSDALE

 

22

 

 

State   Postal Code   Property Type   Occupancy   Sales Price   Original
Appraised
Property Value   Original Property
Valuation Type   Original Property
Valuation Date   Original Automated
Valuation Model
(AVM) Model Name   Original AVM
Confidence Score   Most Recent
Property Value2   Most Recent
Property Valuation
Type CA   95663   1   1       998000.00   3   20120202                 TX  
77059   7   1       1100000.00   3   20120508                 CA   90402   1   1
      2700000.00   3   20120511                 MD   21903   1   1      
550000.00   3   20120110                 MA   02459   1   1       1300000.00   3
  20120307                 CA   90277   1   1       2500000.00   3   20120215  
              CA   92648   7   1       1500000.00   3   20120207                
TX   78024   7   1       770000.00   3   20120223                 AZ   85258   7
  1       675000.00   3   20120228                 TX   77055   7   1      
630000.00   3   20120413                 CO   80220   1   1       1100000.00   3
  20120315                 OR   97229   7   1   695000.00   700000.00   3  
20120423                 NY   11739   1   1       2186000.00   3   20120425    
            CA   91103   1   1   1250000.00   1250000.00   3   20120321        
        CA   92835   1   1       1040000.00   3   20120319                 CA  
91789   1   1       1400000.00   3   20120502                 OR   97210   1   1
  1550000.00   1550000.00   3   20120511                 AZ   85255   7   1  
830000.00   950000.00   3   20120531                 CA   90048   1   1      
1175000.00   3   20120404                 MI   48114   1   1   885000.00  
933000.00   3   20120420                 MI   48025   1   1       1200000.00   3
  20120510                 CA   90024   1   1       2800000.00   3   20120503  
              CA   91604   1   1       1670000.00   3   20120421                
TX   75010   7   1   740000.00   740000.00   3   20120413                 CA  
90274   1   1   995000.00   995000.00   3   20120411                 CA   91007
  1   1       1740000.00   3   20120516                 AZ   85253   1   1      
1120000.00   3   20120516                 OR   97701   7   1   742000.00  
810000.00   3   20120418                 CA   92660   7   1   1400000.00  
1400000.00   3   20120419                 CA   94301   1   1       2000000.00  
3   20120515                 TX   78746   1   1       1011000.00   3   20120427
                PA   16066   7   1   850000.00   855000.00   3   20120424      
          CA   91006   1   1   1760000.00   1800000.00   3   20120502          
      TX   78641   1   1   925000.00   940000.00   3   20120507                
CA   92660   1   1   1050000.00   1050000.00   3   20120514                 WA  
98040   1   1       1580000.00   3   20120514                 CA   95030   1   1
  1520000.00   1450000.00   3   20120607                 AZ    85259    7    1
   865000.00    850000.00    3    20120517                    

  

23

 

 

Most Recent
Property Valuation
Date   Most Recent
AVM
Model Name   Most Recent AVM
Confidence Score   Original CLTV   Original LTV   Original Pledged
Assets   Mortgage
Insurance
Company Name   Mortgage
Insurance
Percent   MI: Lender or
Borrower Paid?   Pool Insurance Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number             0.6152   0.6152   0   0   0                            
0.6500   0.6500   0   0   0                             0.6137   0.6137   0   0
  0                             0.8000   0.8000   0   0   0                    
        0.7521   0.6615   0   0   0                             0.5600   0.5600
  0   0   0                             0.5680   0.5680   0   0   0            
                0.5785   0.5785   0   0   0                             0.7170  
0.7170   0   0   0                             0.7500   0.7500   0   0   0      
                      0.6500   0.6500   0   0   0                            
0.8000   0.8000   0   0   0                             0.4569   0.4569   0   0
  0                             0.7960   0.7960   0   0   0                    
        0.7307   0.7307   0   0   0                             0.5621   0.5621
  0   0   0                             0.7500   0.7500   0   0   0            
                0.7397   0.7397   0   0   0                             0.6000  
0.6000   0   0   0                             0.7491   0.7491   0   0   0      
                      0.7358   0.7358   0   0   0                            
0.3875   0.3875   0   0   0                             0.6712   0.4317   0   0
  0                             0.8000   0.8000   0   0   0                    
        0.8000   0.8000   0   0   0                             0.5741   0.5741
  0   0   0                             0.5803   0.5803   0   0   0            
                0.8000   0.8000   0   0   0                             0.6071  
0.6071   0   0   0                             0.5695   0.5695   0   0   0      
                      0.7912   0.7912   0   0   0                            
0.8000   0.8000   0   0   0                             0.5000   0.5000   0   0
  0                             0.5837   0.5837   0   0   0                    
        0.8000   0.8000   0   0   0                             0.5537   0.5537
  0   0   0                             0.7500   0.7500   0   0   0            
                   0.8000    0.8000    0    0    0                    

  

24

 

 

Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest (Note) Rate   Pre-Modification P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification I/O
Term   Forgiven Principal
Amount                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
    

  

25

 

 

Forgiven Interest
Amount   Number of
Modifications   Cash To/From
Brrw at Closing   Brrw - Yrs at in
Industry   CoBrrw - Yrs at in
Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary Borrower
Wage Income
(Salary)   Primary Borrower
Wage Income
(Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)             10       0.00   20420601   11821.33   833.33   0.00        
            10   22   0.00   20420601   20833.34   0.00   0.00   3973.08   0.00
            25   17   0.00   20420701   31250.00   0.00   0.00   34583.33   0.00
            20   20   0.00   20270301   7800.00   0.00   0.00   2824.00   0.00  
          20   0   107138.00   20420701   11900.00   0.00   0.00   0.00   0.00  
          28   28   0.00   20420601   36135.16   0.00   0.00   3000.00   0.00  
          43   38   0.00   20270401   29215.00   0.00   0.00   29215.00   0.00  
          0   5   0.00   20270501   6337.75   0.00   0.00   6048.44   0.00      
      0   12   0.00   20420601   19180.44   0.00   0.00   0.00   0.00          
  27       0.00   20420601   28455.83   0.00   0.00                     3.25   0
  0.00   20270701   2326.80   0.00   0.00   709.67   0.00             10   10  
0.00   20420601   9801.92   4006.48   0.00   1538.46   0.00             10      
0.00   20420701   55949.82   0.00   0.00                     10   10   0.00  
20420601   10656.54   0.00   0.00   15563.08   0.00             10   0   0.00  
20420601   8942.96   0.00   0.00   0.00   0.00             32       0.00  
20270601   15366.00   0.00   0.00                     8   6   0.00   20420601  
16250.00   0.00   0.00   5004.55   0.00             34       0.00   20420701  
15782.16   0.00   0.00                     20   16   0.00   20420601   10517.16
  0.00   0.00   2000.00   0.00             23   0   0.00   20420601   58187.33  
0.00   0.00   0.00   0.00             14       0.00   20420701   23677.10   0.00
  0.00                     22       0.00   20420601   17180.67   0.00   0.00    
                18       0.00   20420601   0.00   0.00   23036.44              
      8       0.00   20420601   4239.24   0.00   33845.63                     20
      0.00   20420601   27083.34   16177.00   0.00                     20   20  
0.00   20420701   3145.00   0.00   0.00   0.00   0.00             21       0.00
  20420701   14906.17   0.00   0.00                     14   10   0.00  
20420601   20297.21   0.00   0.00   1667.00   0.00             13   30   0.00  
20420601   4565.59   0.00   0.00   9693.68   0.00             7   0   0.00  
20420701   25954.88   0.00   0.00   0.00   0.00             7   0   0.00  
20270701   29166.67   0.00   0.00   0.00   0.00             20   0   0.00  
20420601   20292.50   0.00   0.00   0.00   0.00             21   0   0.00  
20420601   40027.29   0.00   0.00   0.00   0.00             11.5   0   0.00  
20420601   23201.03   0.00   0.00   0.00   0.00             16   0   0.00  
20420701   9816.75   0.00   41854.41   0.00   0.00             15   0   0.00  
20420701   12499.99   0.00   0.00   0.00   0.00             17       0.00  
20420701   29199.67   0.00   0.00                        34    0    0.00   
20420701    21890.66    0.00    0.00    0.00    0.00

  

26

 

 

Co-Borrower Wage
Income (Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification     Full   Two Years   Two Months 0.00   Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00  
Full   Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full  
Two Years   Two Months     Full   Two Years   Two Months 0.00   Full   Two Years
  Two Months 0.00   Full   Two Years   Two Months     Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
    Full   Two Years   Two Months 0.00   Full   Two Years   Two Months     Full
  Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months     Full   Two Years   Two Months     Full   Two Years   Two
Months     Full   Two Years   Two Months     Full   Two Years   Two Months    
Full   Two Years   Two Months 0.00   Full   Two Years   Two Months     Full  
Two Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two
Years   Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years
  Two Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two
Months 0.00   Full   Two Years   Two Months 0.00   Full   Two Years   Two Months
0.00   Full   Two Years   Two Months     Full   Two Years   Two Months 0.00   
Full    Two Years    Two Months

  

27

 

 

MERSID   Organization 1008498   Flagstar Bank, F.S.B. 1000383    RRAC/Cenlar

  

28

 

 

ASF RMBS DISCLOSURE PACKAGE

 

Field Number Field Name Field Description Type of Field Data Type Sample Data
Format When Applicable? Valid Values Proposed Unique Coding Notes 1 Primary
Servicer The MERS Organization ID of the company that has or will have the right
to service the loan. General Information Numeric – Integer 2351805 9(7) Always
”9999999” if Unknown     2 Servicing Fee—Percentage Aggregate monthly fee paid
to all servicers, stated in decimal form. General Information Numeric - Decimal
0.0025 9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null 3 Servicing Fee—Flat-dollar Aggregate monthly fee
paid to all servicers, stated as a dollar amount. General Information Numeric –
Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees >= 0 and
<= 999   Must be populated if 2 is Null 4 Servicing Advance Methodology The
manner in which principal and/or interest are to be advanced by the servicer.
General Information Numeric – Integer 2 99 Always See Coding 1 = Scheduled
Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown   5 Originator The MERS Organization ID of the entity that lends
funds to the borrower and, in return, places a lien on the mortgage property as
collateral. General Information Numeric – Integer 5938671 9(7) Always ”9999999”
if Unknown     6 Loan Group Indicates the collateral group number in which the
loan falls (for structures with multiple collateral groups). Use “1” if there is
only one loan group. General Information Text 1A XXXX Always “UNK” if Unknown  
  7 Loan Number Unique National Mortgage Loan ID Number (Vendor TBD). General
Information Numeric – Integer TBD TBD Always TBD   Details to be provided by
Vendor 8 Amortization Type Indicates whether the loan’s interest rate is fixed
or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99
Always See Coding 1 = Fixed
2 = Adjustable
99 = Unknown   9 Lien Position A number indicating the loan’s lien position (1 =
first lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown   10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding 0 = No
1 = Yes
99 = Unknown   11 Loan Purpose Indicates the purpose of the loan. Loan Type
Numeric – Integer 9 99 Always See Coding See Appendix A   12 Cash Out Amount
Cash Out Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned
Seconds] – [Closing Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0     13 Total Origination and Discount
Points (in dollars) Amount paid to the lender to increase the lender’s effective
yield and, in the case of discount points, to reduce the interest rate paid by
the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0   Typically
Lines 801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan
Indicator Indicates whether the loan is categorized as “high cost” or “covered”
according to state or federal statutes or regulations. Loan Type Numeric –
Integer 1 99 Always See Coding 0 = No
1 = Yes
99 = Unknown   15 Relocation Loan Indicator Indicates whether the loan is part
of a corporate relocation program. Loan Type Numeric – Integer 1 99 Always See
Coding 0 = No
1 = Yes
99 = Unknown   16 Broker Indicator Indicates whether a broker took the
application. Loan Type Numeric – Integer 1 99 Always See Coding 0 = No
1 = Yes
99 = Unknown   17 Channel Code indicating the source (channel) from which the
Issuer obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See
Coding 1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown   18 Escrow Indicator Indicates whether various homeownership
expenses are paid by the borrower directly or through an escrow account (as of
securitization cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown   19 Senior Loan Amount(s) For non-first mortgages, the sum of the
balances of all associated senior mortgages at the time of origination of the
subordinate lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If
Lien Position > 1 >= 0     20 Loan Type of Most Senior Lien For non-first
mortgages, indicates whether the associated first mortgage is a Fixed, ARM,
Hybrid, or negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99
If Lien Position > 1 See Coding 1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown   21 Hybrid Period of Most Senior Lien (in months) For non-first
mortgages where the associated first mortgage is a hybrid ARM, the number of
months remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999 If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20) >= 0     22 Neg Am Limit
of Most Senior Lien For non-first mortgages where the associated first mortgage
features negative amortization, the maximum percentage by which the negatively
amortizing balance may increase (expressed as a proportion of the senior lien’s
original balance). Mortgage Lien Info Numeric – Decimal 1.25 9.999999 If Lien
Position > 1
AND the senior lien is Neg Am (see Field 20) >= 1 and <= 2     23 Junior
Mortgage Balance For first mortgages with subordinate liens at the time of
origination, the combined balance of the subordinate liens (if known). Mortgage
Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien Position = 1 and there is
a 2nd lien on the subject property >= 0   Subject to Regulatory Confirmation 24
Origination Date of Most Senior Lien For non-first mortgages, the origination
date of the associated first mortgage. Mortgage Lien Info Date 20090914 YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property “19010101”
if unknown     25 Origination Date The date of the Mortgage Note and
Mortgage/Deed of Trust Loan Term and Amortization Type Date 20090914 YYYYMMDD
Always “19010101” if unknown     26 Original Loan Amount The dollar amount of
the mortgage loan, as specified on the mortgage note at the time of the loan’s
origination. For HELOCs, the maximum available line of credit. Loan Term and
Amortization Type Numeric – Decimal 150000 9(10).99 Always >0     27 Original
Interest Rate The original note rate as indicated on the mortgage note. Loan
Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always > 0 and <= 1
    28 Original Amortization Term The number of months in which the loan would
be retired if the amortizing principal and interest payment were to be paid each
month. Loan Term and Amortization Type Numeric – Integer 360 999 Always >= 60  
  29 Original Term to Maturity The initial number of months between loan
origination and the loan maturity date, as specified on the mortgage note. Loan
Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A   30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A   31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding 1= Simple
2 = Actuarial
99 = Unknown   32 Original Interest Only Term Original interest-only term for a
loan in months (including NegAm Loans). Loan Term and Amortization Type Numeric
– Integer 60 999 Always >= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0     33 Buy Down Period The total number of months
during which any buy down is in effect, representing the accumulation of all buy
down periods. Loan Term and Amortization Type Numeric – Integer 65 999 Always >=
0 and <= 100
Unknown = Blank;
No Buy Down = 0     34 HELOC Draw Period The original number of months during
which the borrower may draw funds against the HELOC account. Loan Term and
Amortization Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120     35
Scheduled Loan Amount Mortgage loan scheduled principal balance as of cut-off
date. For HELOCs, the current drawn amount. Loan Term and Amortization Type
Numeric – Decimal 248951.19 9(10).99 Always >= 0     36 Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment. Loan Term
and Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1    
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0     38 Scheduled
Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown     39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0     40 Index Type Specifies
the type of index to be used to determine the interest rate at each adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding
See Appendix B   41 ARM Look-back Days The number of days prior to the interest
rate adjustment date to retrieve the index value. Adjustable Rate Mortgages
(ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99     42 Gross Margin The
percentage stated on the mortgage note representing the spread between the ARM
Index value and the mortgage interest rate. The gross mortgage margin is added
to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.03 9.999999 ARMs Only >0 and <= 1     43 ARM Round Flag An indicator
of whether an adjusted interest rate is rounded to the next higher ARM round
factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding 0 =
No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown   44 ARM Round Factor The percentage to which an adjusted interest
rate is to be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025
or 0.00125 9.999999 ARMs Only
Where ARM Round Flag = 1, 2, or 3 >= 0 and < 1     45 Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date. Adjustable Rate Mortgages (ARMs)
Numeric – Integer 60 999 Hybrid ARMs Only >= 1 to <=240     46 Initial Interest
Rate Cap (Change Up) The maximum percentage by which the mortgage note rate may
increase at the first interest rate adjustment date. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap   47
Initial Interest Rate  Cap (Change Down) The maximum percentage by which the
mortgage note rate may decrease at the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap   48 Subsequent Interest Rate Reset Period The number of
months between subsequent rate adjustments. Adjustable Rate Mortgages (ARMs)
Numeric – Integer 60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust
after initial reset 49 Subsequent Interest Rate (Change Down) The maximum
percentage by which the interest rate may decrease at each rate adjustment date
after the initial adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap   50 Subsequent Interest Rate
Cap (Change Up) The maximum percentage by which the interest rate may increase
at each rate adjustment date after the initial adjustment. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap   51 Lifetime Maximum Rate (Ceiling) The maximum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling specified 52
Lifetime Minimum Rate (Floor) The minimum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is specified enter the
greater of the margin or 0. 53 Negative Amortization Limit The maximum amount of
negative amortization allowed before recast is required. (Expressed as a
percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2    
54 Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0     55 Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0     56 Initial Fixed Payment Period Number of months
after origination during which the payment is fixed. Negative Amortization
Numeric – Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120  
  57 Subsequent Payment Reset Period Number of months between payment
adjustments after first payment reset. Negative Amortization Numeric – Integer
12 999 Negatively Amortizing ARMs Only >= 0 to <=120     58 Initial Periodic
Payment Cap The maximum percentage by which a payment can change (increase or
decrease) in the first period.  Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1     59 Subsequent Periodic
Payment Cap The maximum percentage by which a payment can change (increase or
decrease) in one period after the initial cap.  Negative Amortization Numeric –
Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >= 0 and < 1     60
Initial Minimum Payment Reset Period The maximum number of months a borrower can
initially pay the minimum payment before a new minimum payment is determined.
Negative Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only
>= 0 to <=120     61 Subsequent Minimum Payment Reset Period The maximum number
of months (after the initial period) a borrower can pay the minimum payment
before a new minimum payment is determined after the initial period. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120     62 Option ARM Indicator An indicator of whether the loan is an Option
ARM. Negative Amortization Numeric – Integer 1 99 ARMs Only See Coding 0 = No
1 = Yes
99 = Unknown   63 Options at Recast The means of computing the lowest monthly
payment available to the borrower after recast. Option ARM Numeric – Integer 2
99 Option ARMs Only N/A 1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown   64 Initial Minimum Payment The initial minimum payment the
borrower is permitted to make. Option ARM Numeric – Decimal 879.52 99 Option
ARMs Only >=0     65 Current Minimum Payment Current Minimum Payment (in
dollars). Negative Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only
>= 0     66 Prepayment Penalty Calculation A description of how the prepayment
penalty would be calculated during each phase of the prepayment penalty term.
Prepayment Penalties Numeric – Integer 12 99 Always See Coding See Appendix C  
67 Prepayment Penalty Type • Hard: The prepayment penalty is incurred regardless
of the reason the loan is prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period. Prepayment Penalties Numeric –
Integer 1 99 All loans with Prepayment Penalties (i.e., loans for which Field 66
= something other than “0”) See Coding 1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown   68 Prepayment Penalty Total Term The total number of months that
the prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer
60 999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120     69 Prepayment Penalty Hard Term For
hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120     70 Primary Borrower ID A lender-generated ID number for the primary
borrower on the mortgage Borrower Numeric—Integer 123456789 999999999 Always >0
  Used to identify the number of times a single borrower appears in a given
deal. 71 Number of Mortgaged Properties The number of residential properties
owned by the borrower that currently secure mortgage loans. Borrower Numeric –
Integer 1 99 Always > 0     72 Total Number of Borrowers The number of Borrowers
who are obligated to repay the mortgage note. Borrower Numeric – Integers 2 99
Always > 0     73 Self-employment Flag An indicator of whether the primary
borrower is self-employed. Borrower Numeric – Integer 1 99 Always See Coding 0 =
No
1 = Yes
99 = Unknown   74 Current ‘Other’ Monthly Payment The aggregate of all payments
pertaining to the subject property other than principal and interest (includes
common charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term
and Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0     75
Length of Employment: Borrower The number of years of service with the
borrower’s current employer as of the date of the loan. Borrower Qualification
Numeric – Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income
soure (social security, trust income, dividends, etc.)   76 Length of
Employment: Co-Borrower The number of years of service with the co-borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None
employment income soure (social security, trust income, dividends, etc.)   77
Years in Home Length of time that the borrower has been at current address.
Borrower Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary
Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0     78 FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model. Borrower Qualification Numeric – Integer 1 99 If a
FICO score was obtained See Coding 1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown   79 Most Recent FICO Date Specifies the date on which the most
recent FICO score was obtained Borrower Qualification Date 20090914 YYYYMMDD If
a FICO score was obtained “19010101” if unknown   Issuers unable to Provide may
Rep and Warrant that the FICO score used for underwriting was not more than 4
months old at the date of issuance. 80 Primary Wage Earner Original FICO: 
Equifax Equifax FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850     81 Primary Wage Earner Original FICO:  Experian Experian FICO score
for primary borrower (if applicable). Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850     82 Primary Wage
Earner Original FICO:  TransUnion TransUnion FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850     83 Secondary Wage Earner Original FICO: 
Equifax Equifax FICO score for Co-borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >=
350 and <= 850     84 Secondary Wage Earner Original FICO:  Experian Experian
FICO score for Co-borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850     85
Secondary Wage Earner Original FICO: TransUnion TransUnion FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850     86 Most Recent Primary
Borrower FICO Most Recent Primary Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If a FICO
score was obtained >= 350 and <= 850     87 Most Recent Co-Borrower FICO Most
Recent Co-Borrower FICO score used by the lender to approve the loan. Borrower
Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >=
350 and <= 850     88 Most Recent FICO Method Number of credit repositories used
to update the FICO Score. Borrower Qualification Numeric – Integer 2 9 If a FICO
score was obtained >0     89 VantageScore: Primary Borrower Credit Score for the
Primary Borrower used to approve the loan and obtained using the Vantage credit
evaluation model. Borrower Qualification Numeric – Integer 720 9999 If a Vantage
Credit Score was obtained >= 501 and <= 990     90 VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model. Borrower Qualification Numeric – Integer 720
9999 If a VantageScore was obtained AND “Total Number of Borrowers” > 1 >= 501
and <= 990     91 Most Recent VantageScore Method Number of credit repositories
used to update the Vantage Score. Borrower Qualification Numeric – Integer 2 9
If a Vantage Credit Score was obtained >0     92 VantageScore Date Date Vantage
Credit Score was obtained. Borrower Qualification Date 20090914 YYYYMMDD If a
Vantage Credit Score was obtained “19010101” if unknown     93 Credit Report:
Longest Trade Line The length of time in months that the oldest active trade
line, installment or revolving, has been outstanding. For a loan with more than
one borrower, populate field based on status for the primary borrower. Borrower
Qualification Numeric – Integer 999 999 Always > =0   Subject to Regulatory
Confirmation 94 Credit Report: Maximum Trade Line The dollar amount for the
trade line, installment or revolving, with the largest unpaid balance. For
revolving lines of credit, e.g. credit card, the dollar amount reported should
reflect the maximum amount of credit available under the credit line whether
used or not. For a loan with more than one borrower, populate field based on
status for the primary borrower. Borrower Qualification Numeric – Decimal
339420.19 9(10).99 Always >=0   Subject to Regulatory Confirmation 95 Credit
Report: Number of Trade Lines A count of non-derogatory, currently open and
active, consumer trade lines (installment or revolving) for the borrower. For a
loan with more than one borrower, populate field based on status for the primary
borrower. Borrower Qualification Numeric – Integer 57 999 Always >=0   Subject
to Regulatory Confirmation 96 Credit Line Usage Ratio Sum of credit balances
divided by sum of total open credit available. Borrower Qualification Numeric –
Decimal 0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory Confirmation
97 Most Recent 12-month Pay History String indicating the payment status per
month listed from oldest to most recent. Borrower Qualification Text
77X123200001 X(12) Always See Coding 0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable   98 Months Bankruptcy Number of months since any borrower was
discharged from bankruptcy. (Issuers unable to provide this information may rep
and warrant that at least x years—as specified in the loan program—have passed
since most recent discharge from bankruptcy.) Borrower Qualification Numeric –
Integer 12 999 If Borrower has ever been in Bankruptcy >= 0   Blank = Borrower
is not known to have been in bankruptcy 99 Months Foreclosure Number of months
since foreclosure sale date. (Issuers unable to provide this information may rep
and warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure 100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0     101 Co-Borrower Wage Income Monthly base wage income for
all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If
“Total Number of Borrowers” > 1 >= 0     102 Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0     103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0     104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0     105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0     106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding 0 = No
1 = Yes
99 = Unknown   107 Borrower Income Verification Level A code indicating the
extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts) Borrower Qualification Numeric – Integer 1 9 Always See Coding 1 =
Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
    108 Co-Borrower Income Verification A code indicating the extent to which
the co-borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
         o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts) Borrower Qualification Numeric – Integer 2 9 If “Total Number of
Borrowers” > 1 See Coding 1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)   109 Borrower Employment
Verification A code indicating the extent to which the primary borrower’s
employment has been verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment. Borrower Qualification Numeric – Integer 2 9
Always See Coding 1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)   110 Co-Borrower Employment
Verification A code indicating the extent to which the co-borrower’s employment
has been verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment. Borrower Qualification Numeric – Integer 1 9
If “Total Number of Borrowers” > 1 See Coding 1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)   111 Borrower Asset Verification A
code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter). Borrower Qualification Numeric –
Integer 3 9 Always See Coding 1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)   112 Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter). Borrower Qualification Numeric –
Integer 2 9 If “Total Number of Borrowers” > 1 See Coding 1 = Not Stated, Not
Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)   113 Liquid / Cash Reserves The
actual dollar amount of remaining verified liquid assets after settlement. (This
should not include cash out amount of subject loan.) Borrower Qualification
Numeric – Decimal 3242.76 9(9).99 Always >= 0     114 Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification Numeric – Decimal 3472.43 9(9).99 Always >= 0     115
Originator DTI Total Debt to income ratio used by the originator to qualify the
loan. Borrower Qualification Numeric – Decimal 0.35 9.999999 Always >= 0 and >=
1     116 Fully Indexed Rate The fully indexed interest rate as of
securitization cut-off. Borrower Qualification Numeric – Decimal 0.0975 9.999999
ARMs Only >= 0 and >= 1     117 Qualification Method Type of mortgage payment
used to qualify the borrower for the loan. Borrower Qualification Numeric –
Integer 3 99 Always See Coding 1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown   118 Percentage of Down Payment from Borrower Own Funds Include
only borrower funds, do not include any gift or borrowed funds. (Issuers may
provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.) Borrower Qualification
Numeric – Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1     119 City
The name of the city. Subject Property Text New York X(45) Always Unk=Unknown  
  120 State The name of the state as a 2-digit Abbreviation. Subject Property
Text NY XX Always See Coding See Appendix H   121 Postal Code The postal code
(zip code in the US) where the subject property is located. Subject Property
Text 10022 X(5) Always Unk=Unknown     122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D   123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E   124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0     125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0     126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F   127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown     128 Original Automated Valuation Model
(AVM) Model Name The name of the AVM Vendor if an AVM was used to determine the
original property valuation. Subject Property Numeric – Integer 1 99 Always See
Appendix I See Appendix I   129 Original AVM Confidence Score The confidence
range presented on the AVM report. Subject Property Numeric – Decimal 0.74
9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1     130 Most Recent
Property Value[1] If a valuation was obtained subsequent to the valuation used
to calculate LTV, the most recent property value. Subject Property Numeric –
Decimal 500000 9(10).99 If updated value was obtained subsequent to loan
approval > 0     131 Most Recent Property Valuation Type If an additional
property valuation was obtained after the valuation used for underwriting
purposes, the method by which the property value was reported. Subject Property
Numeric – Integer 6 9 If updated value was obtained subsequent to loan approval
See Coding See Appendix F   132 Most Recent Property Valuation Date Specifies
the date on which the updated property value was reported. Subject Property Date
20090914 YYYYMMDD If updated value was obtained subsequent to loan approval
“19010101” if unknown     133 Most Recent AVM Model Name The name of the AVM
Vendor if an AVM was used to determine the updated property valuation. Subject
Property Numeric – Integer 19 99 If updated value was obtained subsequent to
loan approval See Coding See Appendix I   134 Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report. Subject Property Numeric – Decimal 0.85 9.999999 If
“Most Recent AVM Model Name” > 0 >= 0 to <= 1     135 Original CLTV The ratio
obtained by dividing the amount of all known outstanding mortgage liens on a
property at origination by the lesser of the appraised value or the sales
price.  The value is then truncated to four decimal places. Loan-to-Value (LTV)
Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5     136 Original LTV The
ratio obtained by dividing the original mortgage loan amount on the note date by
the lesser of the mortgaged property’s appraised value on the note date or its
purchase price.  The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <= 1.25    
137 Original Pledged Assets The total value of assets pledged as collateral for
the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0     138 Mortgage Insurance Company Name The name of the entity
providing mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3
99 Always See Coding See Appendix G   139 Mortgage Insurance Percent Mortgage
Insurance coverage percentage. Mortgage Insurance Numeric – Decimal 0.25
9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1     140 MI: Lender
or Borrower Paid? An indicator of whether mortgage insurance is paid by the
borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding 1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown   141 Pool Insurance Co. Name Name of pool insurance provider.
Mortgage Insurance Numeric – Integer 8 99 Always See Coding See Appendix G   142
Pool Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1     143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20) MI Company
> 0 UNK = Unknown     144 Updated DTI
(Front-end) Updated front-end DTI ratio (total monthly housing expense divided
by total monthly income) used to qualify the loan modification. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.35 9.999999 Modified Loans Only >= 0 and >= 1     145
Updated DTI
(Back-end) Updated back-end DTI ratio (total monthly debt expense divided by
total monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1     146 Modification Effective
Payment Date Date of first payment due post modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Date 20090914
YYYYMMDD Modified Loans Only “19010101” if unknown     147 Total Capitalized
Amount Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0     148
Total Deferred Amount Any non-interest-bearing deferred amount (e.g., principal,
interest and fees). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0  
  149 Pre-Modification Interest (Note) Rate Scheduled Interest Rate Of The Loan
Immediately Preceding The Modification Effective Payment Date. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.075 9.999999 Modified Loans Only >= 0 to <= 1     150
Pre-Modification P&I Payment Scheduled Total Principal And Interest Payment
Amount Preceding The Modification Effective Payment Date – or if servicer is no
longer advancing P&I, the payment that would be in effect if the loan were
current. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 2310.57 9(10).99 Modified Loans Only > 0     151
Pre-Modification Initial Interest Rate Change Downward Cap Maximum amount the
rate can adjust downward on the first interest rate adjustment date (prior to
modification) – Only provide if the rate floor is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1     152 Pre-Modification
Subsequent Interest Rate Cap Maximum increment the rate can adjust upward AFTER
the initial rate adjustment (prior to modification) – Only provide if the Cap is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1     153 Pre-Modification Next Interest Rate Change Date Next Interest
Reset Date Under The Original Terms Of The Loan (one month prior to new payment
due date). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown     154 Pre-Modification I/O Term Interest Only Term (in months)
preceding The Modification Effective Payment Date. Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Numeric – Integer 36 999
Modified Loans Only >= 0 to <= 120     155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0     156 Forgiven Interest Amount The sum total of all interest
incurred and forgiven (as a result of loan modification) over the life of the
loan. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0     157
Number of Modifications The number of times the loan has been modified. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Integer 1 9 Modified Loans Only >= 0     158 Cash To/From Brrw at
Closing Indicates the amount of cash the borrower(s) paid into or received at
closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99         159 Brrw - Yrs at in Industry Number of years
the primary borrower has been working in their current industry   Numeric –
Decimal 9.9 9.999999         160 CoBrrw - Yrs at in Industry Number of years the
co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999         161 Junior Mortgage Drawn Amount Applicable if the subject loan
is a first mortgage.   At the time of origination for the subject loan, the sum
of the outstanding balance(s) for any junior mortgages (HELOCs and closed-end).
  Numeric – Decimal 100000.01 9(10).99         162 Maturity Date Maturity date
of mortgage   Date 20420501 YYYYMMDD         163 Primary Borrower Wage Income
(Salary) The primary borrower's salary wage income   Numeric – Decimal 10000.44
9(10).99         164 Primary Borrower Wage Income (Bonus) The primary borrower's
bonus wage income   Numeric – Decimal 10000.44 9(10).99         165 Primary
Borrower Wage Income (Commission) The primary borrower's commission wage income
  Numeric – Decimal 10000.44 9(10).99         166 Co-Borrower Wage Income
(Salary) The coborrower's salary wage income   Numeric – Decimal 10000.44
9(10).99         167 Co-Borrower Wage Income (Bonus) The coborrower's bonus wage
income   Numeric – Decimal 10000.44 9(10).99         168 Co-Borrower Wage Income
(Commission) The coborrower's commission wage income   Numeric – Decimal
10000.44 9(10).99         169 Originator Doc Code Documentation Code value as
presented by the seller.   Text Full XXXX         170 RWT Income Verification
Internal Redwood Derived field.  Due Diligence / Trade Desk derived value
indicating the level of primary borrower asset verification   Text 2 Years XXXX
        171 RWT Asset Verification Internal Redwood Derived field.  Due
Diligence / Trade Desk derived value indicating the level of primary borrower
Income verification   Text 2 Months XXXX         MH-1 Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.) Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Coding 1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable   MH-2 Community Ownership Structure If the manufactured home
is situated in a community, a means of classifying ownership of the community.
Manufactured Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See
Coding 1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable   MH-3 Year of Manufacture The year in which the home was
manufactured (Model Year -- YYYY Format). Required only in cases where a full
appraisal is not provided. Manufactured Housing Numeric – Integer 2006 YYYY
Manufactured Housing Loans Only 1901 = Unavailable     MH-4 HUD Code Compliance 
Indicator (Y/N) Indicates whether the home was constructed in accordance with
the 1976 HUD code. In general, homes manufactured after 1976 comply with this
code. Manufactured Housing Numeric – Integer 1 9 Manufactured Housing Loans Only
See Codes 0 = No
1 = Yes
99 = Unavailable   MH-5 Gross Manufacturer’s Invoice Price The total amount that
appears on the manufacturer’s invoice (typically includes intangible costs such
as transportation, association, on-site setup, service and warranty costs,
taxes, dealer incentives, and other fees). Manufactured Housing Numeric –
Decimal 72570.62 9(10).99 Manufactured Housing Loans Only >= 0     MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1     MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0     MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1     MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks     MH-10 Model Name The model name of the subject property. (To
be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks     MH-11 Down Payment Source An indicator of the
source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes 1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable   MH-12 Community/Related Party Lender (Y/N) An indicator of
whether the loan was made by the community owner, an affiliate of the community
owner or the owner of the real estate upon which the collateral is located.
Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See
Codes 0 = No
1 = Yes
99 = Unavailable   MH-13 Defined Underwriting Criteria (Y/N) An indicator of
whether the loan was made in accordance with a defined and/or standardized set
of underwriting criteria. Manufactured Housing Numeric – Integer 1 99
Manufactured Housing Loans Only See Codes 0 = No
1 = Yes
99 = Unavailable   MH-14 Chattel Indicator An Indicator of whether the secured
property is classified as chattel or Real Estate. Manufactured Housing Numeric –
Integer 1 99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  



  

29

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.15 to Form 8-K filed by the Issuing Entity on September 24,
2012

 

 

 

